Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, [13 January 1773?]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et cher Ami,
[Jan. 13?, 1773]
Je n’ai encore reçu ni votre paq[uet ni votre lettre?] du 8e. Je vous prie de me marquer [torn] ferez l’honneur de m’ecrire par la [torn] vous etiez servi pour les deux [torn] voyageans, je pourrois pour peu que [torn] decouvrir icy dans les hôtels garnis ou [torn] et si ce sont des françois domiciliés a Paris cela seroit encore plus simple, mais gueres plus sûr.
Si vous ne trouviez point d’inconvenient a communiquer au public l’explication que Miss s—n a proposée de la chaleur que l’eau de Bristoll aquert par l’action de la pompe, je pense que cela ne pourroit que faire plaisir au public. J’ose encore mieux vous repondre qu’on seroit fort aise de sçavoir comment vous rendez raison de ce que le [torn] des rhumes, et que le linge [torn] mouillés n’en causent pas. Si vous ne [torn] publier encore l’explication, je vous [torn] de la communiquer pour mon instruction.
[Torn] noircir les murs des espaliers a fruits [torn] fait executer, ou vu executé quelque [torn] il peut y avoir du pour et du contre. Les murs blanchis reflechissent plus de chaleur sur les fruits pendant le jour, et peuvent consequemment contribuer à avancer leur accroissement, et assurer leur parfaite maturité dans les climats un peu froids. Etes vous bien certain (même avant l’experience) que ce que les murs noircis pourront leur rendre pendant la nuit de leur reserve du jour, compensera avec surabondance ce qu’ils leur en auront absorbé de plus que les murs blancs ordinaires?
Dans votre derniere lettre du 26e–30e. Xbre. vous avez la bonté de m’expliquer le mot chain en ces termes a surveyor’s chain meant here, is four pole, or [66 feet.] [Torn] des arpenteurs est de 4 perches [torn] est donc de 16 pieds et demi [torn] commode pour l’usage, je soupçonne [torn] par mégarde un chiffre pour l’autre [torn] la perche varie un peu d’une province à [l’autre et dans une province?] royale est de 22 pieds, ainsi 66 pieds [torn] je demande donc si vous n’auriez point [torn] 4 perches pour 3, ou 66 pieds pour [torn]. En examinant l’appareil electrique de M. Dalibard pour son experience de Marly la ville (tant la description que la figure) il me semble qu’il n’avoit pas bien pris ses precautions pour la sureté de son ami Coiffier, et que si le tonnerre eût eté tres fort, il auroit bien pu eprouver le meme sort que M Richman, puisque la verge de fer n’avoit point de communication etablie avec la terre, et portoit au contraire sur une planche isolée par des bouteilles. Qu’en pensez-vous?
Permettez moi de vous addresser le petit memoire cy joint de M. Missa mon Confrere, qui vous seroit fort obligé si vous pouviez sans [torn] procurer quelques eclaircissemens [torn.] [Nihil] humanum à te alienum putas.
[Torn] Mademoiselle Biheron depuis bien du [torn] beaucoup d’inquietude sur sa santé. Si [torn] ne lui est pas favorable, faites la [torn] la santé n’est point mauvaise, [torn] [intelli]gence, qui nous afflige tous, et [torn] Mademoiselle Basseporte malade.
Votre graveur [prend?] votre portrait fort à coeur, et se flatte que s’il avoit eu le bonheur de vous voir dans un de vos precedens voyages, il auroit fait quelque chose de mieux que ce que je lui ai donné à copier et reduire. Et il se propose de profiter de l’occasion que vous nous faites esperer l’été prochain pour le refaire à neuf. J’ai l’honneur d’etre avec un devouement à toute epreuve Monsieur et cher Ami Votre tres humble et tres obeissant serviteur
Dubourg
